UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 15-4811


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CECELIA BELLE BRADLEY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Bryson City. Martin K. Reidinger, District Judge. (2:14-cr-00006-MR-DLH-1)


Argued: May 9, 2017                                             Decided: May 24, 2017


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Ann Loraine Hester, FEDERAL DEFENDERS OF WESTERN NORTH
CAROLINA, INC., Charlotte, North Carolina, for Appellant. Anthony Joseph Enright,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee. ON BRIEF: Ross Richardson, Executive Director, FEDERAL DEFENDERS
OF WESTERN NORTH CAROLINA, INC., Charlotte, North Carolina, for Appellant.
Jill Westmoreland Rose, United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Cecelia Belle Bradley pled guilty to Count VII of a seven count indictment

stemming from an altercation on the Cherokee Indian Reservation in North Carolina.

The district court ordered her to pay restitution to the hospital that treated two victims of

the assault. Bradley appeals, arguing that neither federal law nor her plea agreement

require her to pay restitution for both victims. For the reasons that follow, we affirm.



                                             I.

       On May 14, 2013, Bradley, her husband, her brother, and two other individuals

drove to an area at the Mile High Campground in the Eastern Band of Cherokee Indians

reservation. William Bird, Shirley Crowe, and several other people were grilling at the

campground. A fight ensued, during which Bradley beat Crowe with a stick (or possibly

a bat). At the same time, Bradley’s brother, Moses Reed, stabbed Bird. Crowe and Bird

were airlifted to the hospital, where Bird was admitted and Crowe was treated and

released. The police later apprehended Bradley and her associates and recovered a

wooden bat, pool stick, and two knives. Reed admitted to stabbing Bird.

       A federal grand jury indicted Bradley on one count of attempted murder and six

counts of assault. Of those counts, only Count VII involved the assault on Crowe. The

remainder concerned the assault on Bird. Bradley ultimately agreed to plead guilty to

Count VII, and signed a plea agreement in which she agreed “that the victim sustained

bodily injury pursuant to U.S.S.G. § 2A2.2 (b)(2)(3)(A).” (emphasis added). Bradley

also agreed:

                                             3
              To pay full restitution, regardless of the resulting loss amount, to all
       victims directly or indirectly harmed by the defendant’s relevant conduct,
       including conduct pertaining to any dismissed counts or uncharged conduct,
       as defined by U.S.S.G. § 1B1.3, regardless of whether such conduct
       constitutes an offense under 18 U.S.C. §§ 2259, 3663 or 3663A.

(emphasis added). Attached to the plea agreement is a factual basis that identified two

victims, who are indisputably Bird and Crowe.

       At sentencing, the Cherokee Indian Tribe asked for restitution to cover the medical

bills of both Crowe and Bird. Bradley objected to paying Bird’s bills, arguing that she

had not caused his injuries. The Government argued that Bird’s injuries constituted the

result of relevant conduct and that the plea agreement included restitution for victims of

relevant conduct. Bradley responded that she had only agreed to pay restitution to

victims, and that Bradley was not a victim under the Victim and Witness Protection Act

(“VWPA”) or the Mandatory Victims Restitution Act (“MVRA”).

       The district court held that Bird’s stabbing was relevant conduct and that Bradley

acted in concert with Reed. The court sentenced Bradley to two years of supervised

release and ordered her to pay $37,500.15 in restitution. This included $32,216.83 to

cover Bird’s medical bills. Bradley timely noted this appeal.



                                             II.

       We review de novo “questions of statutory construction” and a “district court’s

interpretation of a plea agreement.” United States v. Abdelbary, 746 F.3d 570, 574 (4th

Cir. 2014); United States v. Jordan, 509 F.3d 191, 195 (4th Cir. 2007). We review a

district court’s findings of fact for clear error. Abdelbary, 746 F.3d at 574.

                                              4
         On appeal, Bradley argues that the restitution order is illegal because Bird is not a

“victim” under the VWPA or the MVRA. She contends that she agreed to pay restitution

to “victims” only. Finally, she maintains that, even if Bird is a victim, she did not

directly or indirectly cause his injuries. *

         Under the VWPA, a court may order restitution for non-victims “if agreed to by

the parties in a plea agreement” and may order restitution “in any criminal case to the

extent agreed to by the parties in a plea agreement.” 18 U.S.C. § 3663(a)(1)(A), (a)(3).

Under the MVRA, the district court shall order restitution “to persons other than the

victim of the offense” if the parties agreed to it in a plea agreement. Id. § 3663A (a)(3).

Accordingly, regardless of whether Bird is a “victim” for the purposes of either statute,

the plea agreement controls. Thus, the dispositive question is whether the plea agreement

provides for restitution for Bird’s injuries.

         “[P]lea bargains are essentially contracts.” Puckett v. United States, 556 U.S. 129,

137 (2009).        Therefore, “contract-law principles apply to the interpretation and

enforcement of plea agreements.” United States v. Guevara, 949 F.2d 706, 707 (4th Cir.

1991).       Bradley’s plea agreement explicitly defines “relevant conduct” to include


         * At oral argument, Bradley presented a fourth argument, namely, that her plea
agreement refers to “the victim,” singular, in paragraph 7. To the extent this argument is
not waived, see United States v. Freeman, 741 F.3d 426, 432 n.6 (4th Cir. 2014), it is
unpersuasive. Paragraph 8 of the plea agreement contains the obligation to pay
restitution; it refers to “victims,” plural, and, as discussed below, specifically references
other relevant conduct, both charged and uncharged, which includes conduct relating to
the assault on Bird. Paragraph 7 of the plea agreement concerns the count of the
indictment, and corresponding conduct, to which Bradley pled guilty, which included
only the assault on Crowe.

                                                5
“conduct pertaining to any dismissed counts or uncharged conduct.” Counts I through VI

of the indictment charged Bradley with attempting to murder Bird and assaulting Bird.

Counts I through VI also charged Bradley with aiding and abetting the same conduct by

Moses Reed and her other cohorts. The assault and attempted murder of Bird plainly

constitutes conduct “pertaining to [ ] dismissed counts” and is therefore “relevant

conduct” under the terms of the plea agreement.

         Additionally, under U.S.S.G. § 1B1.3, relevant conduct also includes any “jointly

undertaken criminal activity.” A jointly undertaken criminal activity is a “criminal plan,

scheme, endeavor, or enterprise undertaken . . . in concert with others, whether or not

charged as a conspiracy.” Id. “[I]n order to attribute to a defendant for sentencing

purposes the acts of others in jointly-undertaken criminal activity, those acts must have

been within the scope of the defendant’s agreement and must have been reasonably

foreseeable to the defendant.” United States v. Gilliam, 987 F.2d 1009, 1012–13 (4th Cir.

1993).

         The district court found that Bradley engaged in a “jointly undertaken criminal

activity” with Moses Reed that involved the assault on Bird. Bradley stipulated in the

factual basis that she and her cohort drove their SUV past a campground where Bird,

Crowe, and others were having a barbecue. Their SUV reached the end of the road,

turned around, and returned to the campground. Bradley and her cohort then exited the

SUV. An argument broke out between the driver of the SUV and Crowe. At some point,

Bradley’s group brandished the weapons they used in the impending assault. Reed and

others attacked Bird, and while Bradley denies joining in this attack, she admits to

                                             6
assaulting Crowe. Bradley and the others then fled together in the SUV and discarded

their weapons. From these facts, the district court found that Bradley and her cohort were

acting in concert. The court certainly did not clearly err in so finding. Because the

assault on Bird was either ongoing or had just concluded, it was “reasonably foreseeable”

to Bradley when she, through her actions, agreed to join the altercation by assaulting

Crowe. Gilliam, 987 F.2d at 1013. Nothing in the factual basis or any part of the record

suggests that there was any meaningful separation between the assault on Bird and the

assault on Crowe. On the contrary, the factual basis indicates that all the perpetrators

arrived at and fled the scene together.

       Bradley contends that our holding in United States v. Squirrel, 588 F.3d 207 (4th

Cir. 2009), assists her. But Squirrel involved markedly different conduct and losses. The

defendants in that case pled guilty to being accessories-after-the-fact to murder — the

only charge on which they were indicted. Id. at 208. The district court, absent any

motion from the Government, ordered them to pay $1.45 million in lost future wages to

the victim’s estate. Id. at 211. We reversed, reasoning that all of the defendants’ conduct

occurred after the victim died. Id. at 218. As such, the defendants had not acted in

concert with the murderer when the loss occurred. See id. at 216, 218. Because none of

the accessory-after-the-fact conduct “directly and proximately cause[d] any financial loss

to . . . [the] estate,” the conduct was not “relevant conduct” as required by the plea

agreement. Id. at 218.




                                            7
       Here, by contrast, as Bradley stipulated in her plea agreement, she assaulted

Crowe at roughly the same time and in the same place as Reed assaulted Bird, and the

district court found that they attacked the victims in concert. Moreover, Bradley was

initially indicted for the assault on Bird and the plea agreement defined relevant conduct

as including “conduct pertaining to any dismissed counts.” Squirrel does not preclude

the district court’s conclusion in this case.

       In sum, the district court correctly interpreted the plea agreement to allow for

restitution for Bird’s injuries.



                                                III.

       Accordingly, the judgment of the district court is

                                                                             AFFIRMED.




                                                 8